EXHIBIT 10.6

 

FOURTH LOAN MODIFICATION AGREEMENT - EXIM

 

This Fourth Loan Modification Agreement - Exim (this “Loan Modification
Agreement’) is entered into as of June 15, 2005, by and among (i) SILICON VALLEY
BANK, a California chartered bank, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at One Newton Executive Park, Suite 200, 2221 Washington Street,
Newton, Massachusetts  02462 (“Bank”) and (ii) ASPEN TECHNOLOGY, INC., a
Delaware corporation with offices at Ten Canal Park, Cambridge, Massachusetts
02141 and ASPENTECH, INC., a Texas corporation with offices at Ten Canal Park,
Cambridge, Massachusetts 02141 (jointly and severally, individually and
collectively, “Borrower”)

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS. AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003
BETWEEN BORROWER AND BANK, AS AMENDED FROM TIME TO TIME (AS AMENDED, THE “LOAN
AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the     Obligations, and all other agreements, documents
and instruments executed and delivered in connection                therewith,
all of which shall be referred to collectively as the “Existing Loan Documents”.

 


3.                                       CONSENT TO GUGGENHEIM CORPORATE
FUNDING, LLC TRANSACTION AND RELEASE.  SILICON HEREBY UNDERSTANDS THAT THE
BORROWER AND CERTAIN OF ITS SUBSIDIARIES THAT HAVE BEEN OR ARE TO BE FORMED
INTEND TO ENTER INTO CERTAIN TRANSACTIONS WITH GUGGENHEIM CORPORATE FUNDING, LLC
(“GUGGENHEIM”), WHICH INCLUDE (I) ENTERING INTO A PURCHASE AND SALE AGREEMENT
(THE “P&S AGREEMENT”) BETWEEN THE BORROWER AND ASPEN TECHNOLOGY RECEIVABLES I
LLC (“ASPEN I”), WHEREBY THE BORROWER WILL SELL, TRANSFER AND ASSIGN TO ASPEN I
CERTAIN TRANSFERRED RECEIVABLES, RELATED SECURITY, CONTRACTS AND COLLECTIONS (AS
SUCH TERMS ARE DEFINED IN THE P&S AGREEMENT) WITH RESPECT THERETO AND OTHER
PROCEEDS THEREOF (COLLECTIVELY, THE “TRANSFERRED ASSETS”), (II) ENTERING INTO A
PURCHASE AND RE-SALE AGREEMENT (THE “P&RS AGREEMENT”) BETWEEN ASPEN I AND ASPEN
TECHNOLOGY RECEIVABLES II LLC (“ASPEN II”), WHEREBY ASPEN 1 WILL SELL, TRANSFER
AND ASSIGN TO ASPEN II THE TRANSFERRED ASSETS, AND (III) ENTERING INTO A LOAN
AGREEMENT, AND RELATED SECURITY AGREEMENT (THE “GUGGENHEIM FINANCING
AGREEMENT”), BETWEEN ASPEN II AND GUGGENHEIM, WHEREBY GUGGENHEIM SHALL ADVANCE
TO ASPEN II A TERM LOAN (ALL SUCH TRANSACTIONS AND RELATED TRANSACTIONS BEING
REFERRED TO AS THE “GUGGENHEIM TRANSACTIONS”).  SILICON HAS BEEN PROVIDED WITH
COPIES OF THE P&S AGREEMENT, THE P&RS AGREEMENT AND THE GUGGENHEIM FINANCING
AGREEMENTS, AND HEREBY CONSENTS, NOTWITHSTANDING ANY PROHIBITIONS IN ANY OF THE
EXISTING LOAN DOCUMENTS, TO THE GUGGENHEIM TRANSACTIONS, INCLUDING, WITHOUT
LIMITATION, THE SALE, TRANSFER AND ASSIGNMENT OF THE TRANSFERRED ASSETS FROM THE
BORROWER TO ASPEN I AND THEN TO ASPEN II, FREE AND CLEAR OF ANY LIEN OR SECURITY
INTEREST OF SILICON, ON OR BEFORE JUNE 15, 2005, AND THE PLEDGE OF THE
TRANSFERRED ASSETS TO GUGGENHEIM IN CONNECTION WITH THE GUGGENHEIM FINANCING
AGREEMENTS (THE SUBSTANTIVE TERMS AND CONDITIONS OF WHICH ARE DETAILED ON
EXHIBIT A ANNEXED HERETO), PROVIDED (I) SUCH SALE OF THE TRANSFERRED ASSETS IS
MADE ON A “TRUE SALE”, NON-RECOURSE BASIS CONSISTENT WITH BORROWER’S PAST
PRACTICES (EXCEPT AS OTHERWISE SPECIFICALLY CONTEMPLATED BY THE GUGGENHEIM
TRANSACTIONS, (II) ON OR BEFORE THE DATE HEREOF, SILICON HAS BEEN FURNISHED WITH
A SCHEDULE, WITH REASONABLE DETAIL, IDENTIFYING THE SPECIFIC ACCOUNTS TO BE
SOLD, AND (III) NO SUCH ACCOUNTS ARE INCLUDED FOR BORROWING HEREUNDER AS AN EXIM
ELIGIBLE FOREIGN ACCOUNT FROM AND AFTER THE DATE OF SUCH SALE.  SILICON
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT IT SHALL RETAIN NO INTEREST IN OR TO
THE TRANSFERRED ASSETS, OR THE PAYMENTS REMITTED IN CONNECTION THEREWITH, AND
SILICON WILL RELEASE ANY AND ALL SUCH INTEREST IN THE TRANSFERRED ASSETS AS
PROVIDED IN THAT CERTAIN PARTIAL RELEASE AND ACKNOWLEDGEMENT

 

--------------------------------------------------------------------------------


 


AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B ANNEXED
HERETO.  SILICON HEREBY CONFIRMS THAT FROM AND AFTER THE DATE HEREOF, NONE OF
THE TRANSFERRED ASSETS SHALL BE “COLLATERAL” OR “ACCOUNTS” UNDER ANY OF THE
EXISTING LOAN DOCUMENTS, AND MORE SPECIFICALLY, BUT WITHOUT LIMITATION, NONE OF
THE TRANSFERRED ASSETS SHALL BE “INTELLECTUAL PROPERTY” UNDER THOSE CERTAIN
NEGATIVE PLEDGE AGREEMENTS BETWEEN THE BORROWER AND SILICON, DATED JANUARY 30,
2003, AS AMENDED AND IN EFFECT FROM TIME TO TIME.


 


4.                                       FEES.  BORROWER SHALL REIMBURSE BANK
FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT TO
THE EXISTING LOAN DOCUMENTS.


 


5.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT, EXCEPT THAT, AS PROVIDED ABOVE, FROM AND AFTER THE DATE HEREOF, THE
“INTELLECTUAL PROPERTY” AS DEFINED THEREIN, SHALL NOT INCLUDE AND SHALL
SPECIFICALLY EXCLUDE ANY TRANSFERRED ASSETS.


 


6.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


7.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS, IN
EACH CASE ALL AS MODIFIED HEREBY.


 


8.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


9.                                       CONTINUING VALIDITY.  BORROWER
UNDERSTANDS AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS
RELYING UPON BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET
FORTH IN THE EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO
THIS LOAN MODIFICATION AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS
REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO
MODIFICATIONS TO THE EXISTING OBLIGATIONS PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO MAKE ANY FUTURE MODIFICATIONS TO THE
OBLIGATIONS.  NOTHING IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE A
SATISFACTION OF THE OBLIGATIONS.  IT IS THE INTENTION OF BANK AND BORROWER TO
RETAIN AS LIABLE PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY
IS EXPRESSLY RELEASED BY BANK IN WRITING.


 


10.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

By:

    /s/ Charles F. Kane

 

 

Name:

Charles F. Kane

 

 

Title:

   SVP - Finance & CFO

 

 

 

 

 

 

ASPENTECH, INC.

 

 

 

 

 

By:

    /s/ Charles F. Kane

 

 

Name:

Charles F. Kane

 

 

Title:

VP

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

   /s/ Michael Tramack

 

 

Name:

 Michael Tramack

 

 

Title:

   Relationship Manager

 

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation,
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

ASPENTECH SECURITIES CORP

 

 

By:

          /s/ Charles F. Kane

 

Name:

Charles F. Kane

 

Title:

VP

 

 

--------------------------------------------------------------------------------